Cite as 2014 Ark. App. 580

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                     No.CR-13-1090

                                                 Opinion Delivered   OCTOBER 29, 2014
JAMES MITCHELL GREEN
                    APPELLANT                    APPEAL FROM THE CRITTENDEN
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. CR-06-222]

STATE OF ARKANSAS                                HONORABLE DAVID RAY
                                 APPELLEE        GOODSON, JUDGE


                                                 REMANDED TO SETTLE AND
                                                 SUPPLEMENT THE RECORD;
                                                 SUPPLEMENTAL ADDENDUM
                                                 ORDERED



                             BILL H. WALMSLEY, Judge

       Appellant James Green appeals from the revocation of his probation. On appeal, he

argues that the trial court erred in overruling his confrontation-clause objection. We cannot

reach the merits at this time because we must remand for the record to be settled and

supplemented.

       On March 16, 2006, appellant pled guilty to furnishing prohibited articles and was

sentenced to four years’ probation. On October 26, 2007, the State filed a petition to revoke

appellant’s probation, alleging that he had violated several conditions of his probation. The

revocation hearing was not held until September 9, 2013. After the hearing, the trial court

revoked appellant’s probation and sentenced him to three years’ imprisonment.           The

sentencing order was entered on September 20, 2013.
                                  Cite as 2014 Ark. App. 580

       Appellant’s four years of probation had expired well before the entry of the order

revoking probation. The issue of whether a trial court can revoke probation after the

expiration of the probation period is one of jurisdiction. Carter v. State, 350 Ark. 229, 85
S.W.3d 914 (2002). Although appellant has not raised this issue, the supreme court has

consistently held that a trial court’s loss of jurisdiction over a defendant “is always open,

cannot be waived, can be questioned for the first time on appeal, and can even be raised by

this court.” Gavin v. State, 354 Ark. 425, 429, 125 S.W.3d 189, 191 (2003).

       If the trial court finds by a preponderance of the evidence that the defendant has

inexcusably failed to comply with a condition of his or her suspension or probation, the court

may revoke the suspension or probation at any time prior to the expiration of the period of

suspension or probation. Ark. Code Ann. § 16-93-308(d) (Supp. 2013) (emphasis added). A

court may revoke a suspension or probation subsequent to the expiration of the period of

suspension or probation if before expiration of the period:

               (1) The defendant is arrested for violation of suspension or probation;
               (2) A warrant is issued for the defendant’s arrest for violation of suspension or
       probation;
               (3) A petition to revoke the defendant’s suspension or probation has been filed
       if a warrant is issued for the defendant’s arrest within thirty (30) days of the date of
       filing the petition; or
               (4) The defendant has been:
                       (A) Issued a citation in lieu of arrest under Rule 5 of the Arkansas Rules
               of Criminal Procedure for violation of suspension or probation; or
                       (B) Served a summons under Rule 6 of the Arkansas Rules of Criminal
               Procedure for violation of suspension or probation.

Ark. Code Ann. § 16-93-308(f). Here, there is an indication in the record that within the

period of probation a warrant was issued for appellant’s arrest for violation of probation.


                                               2
                                  Cite as 2014 Ark. App. 580

However, the warrant itself is not in the record. If a valid arrest warrant was not issued, then

the court was without jurisdiction to revoke. Duncan v. State, 103 Ark. App. 107, 286
S.W.3d 776 (2008). Without the arrest warrant or proof of one of the other conditions

allowing post-probation revocation pursuant to Arkansas Code Annotated section 16-93-

308(f), we cannot determine if the trial court had jurisdiction to revoke appellant’s probation.

Thus, we remand to settle the record on this issue.

       This court has stated that if anything material to either party is omitted from the record

by error or accident, we may direct that the omission be corrected and that a supplemental

record be certified and transmitted. Whitson v. State, 2013 Ark. App. 730; Ark. R. App.

P.–Civ. 6(e) (as made applicable to criminal cases by Ark. R. App. P.–Crim. 4(a)).

Accordingly, we remand this case to the trial court to settle and supplement the record.

Appellant has thirty days from the date of this opinion to file a supplemental record with this

court. Appellant has seven days after the record is supplemented to file a supplemental

addendum. Ark. Sup. Ct. R. 4-2(b)(4). We encourage review of our rules to ensure that no

other deficiencies are present.

       Remanded to settle and supplement the record; supplemental addendum ordered.

       HARRISON and GRUBER, JJ., agree.

       C. Brian Williams, for appellant.

       Dustin McDaniel, Att’y Gen., by: David R. Raupp, Sr. Ass’t Att’y Gen., and Vada

Berger, Ass’t Att’y Gen., for appellee.




                                               3